385 F.3d 1194
In re George E. DAWSON and Barbara J. Dawson, Debtors.George Dawson and Barbara J. Dawson, Plaintiffs-Appellants,v.Washington Mutual Bank, F.A., successor to Great Western Bank, Defendant-Appellee.
No. 02-16903.
United States Court of Appeals, Ninth Circuit.
Filed October 4, 2004.

1
A. Charles Dell'Ario, Esq., Law Offices of A. Charles Dell'Ario, APC, Oakland, CA, for Plaintiff-Appellant.


2
William G. Malcolm, Esq., Malcolm & Cisneros, Irvine, CA, for Defendant-Appellee.


3
Before: HALL and GRABER, Circuit Judges, and WEINER,* Senior Judge.

ORDER

4
The opinion filed on May 18, 2004, and appearing at 367 F.3d 1174, is WITHDRAWN. It may not be cited as precedent by or to this court or any district court of the Ninth Circuit.



Notes:


*
 The Honorable Charles R. Weiner, Senior District Judge, United States District Court for the Eastern District of Pennsylvania, sitting by designation